Title: To George Washington from Samuel Hanson, 28 February 1787
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria 28th Feby 1787

At the request of Mr George Fitzhugh I do myself the pleasure to forward to you Dr Youngs 1st 3d & 4th Vols. of his Tour. The 2d Vol: being missing (& never sent to me by him) I have detained the others some time, with the hope of procuring it in the Neighbourhood, in order to send you the Set compleat. Having as yet been unsuccessful, & being informed that the 2d Volume is not material to the Sense of the rest, I think it best to

keep them no longer. I shall, however, continue my pursuit after the missing Volume.
Mr Fitzhugh also requested me to inform you that another Work on Agriculture, of considerable reputation, is entirely at your Service. It is entitled Museum Rusticum, and is now in my Hands. Should you have an Inclination to peruse it, I will immediately send it.
I beg leave to inform you that I have several Treatises on Husbandry of great Character, with which it would give me great pleasure to accomodate you; as well because I am informed you are engaged in a course of Experimental Agriculture, as to testify that profound respect with which I have the Honour to remain Sir Your most obedt Servt

S. Hanson of Saml

